Title: Baron von Thulemeier to John Adams, 12 November 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


        
          Monsieur,
          a la Haye le 12. Novembre 1784.
        
        J’ai eû l’honneur, Monsieur, de Vous adresser dès le 8. d’Octobre de l’année courante, conjointement avec Messieurs Francklin et Jefferson les Plein pouvoirs demandés, pour la conclusion du Traité de Commerce et d’Amitié, entre ma Cour, et les Etats Unis de l’Amérique. Depourvû de toute réponse quelconque, je ne serois pas

sans inquiétude, s’il etoit possible, que ma lettre qui a été expédiée sous le couvert de Monsieur le Chargé d’affaires Dumas, eut pû ètre egarée. Me permettriés Vous, Monsieur, qu’en qualité de Votre ancien Collègue, je m’adressasse particulierement a Vous, pour Vous prier de contribuer a accélerer l’arrangement definitif d’un Traité, qui donnera aux liaisons a etablir entre nos deux Nations la solidité que Nous desirons l’un et l’autre avec le mème interèt.
        J’ai l’honneur d’ètre avec la Considération la plûs distinguée / Monsieur, / Vôtre très humble et très obéissant Serviteur
        
          de Thulemeier
        
       
        TRANSLATION
        
          Sir
          The Hague, 12 November 1784
        
        I had the honor, sir, of addressing to you as early as 8 October of this year, jointly with Messrs. Franklin and Jefferson, the requested full powers for the conclusion of the treaty of commerce and friendship between my court and the United States of America. Destitute of any response whatsoever, I would not be without concern if it were possible that my letter, which was dispatched under cover of Mr. Dumas, the chargé d’affaires, might have gone astray. Permit me, sir, as your former counterpart, to address you personally and to ask you to help to accelerate the final arrangements for this treaty, which will give to the ties to be established between our two nations the solidity that we both desire with the same interest.
        I have the honor of being with the deepest respect, sir, your very humble and very obedient servant
        
          de Thulemeier
        
      